Case 1:19-cv-22303-KMW Document 9 Entered on FLSD Docket 06/26/2019 Page 1 of 6



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

  FLORIDA CARRY, INC., a
  Florida not for profit corporation, et al.,
                                                              CASE NO. 19-cv-22303-KMW
          Plaintiffs,

  vs.

  CITY OF MIAMI BEACH, et al.,

        Defendants.
  _________________________________/

                   DEFENDANT JIMMY MORALES’ MOTION TO DISMISS
                     AND INCORPORATED MEMORANDUM OF LAW

          Defendant, Jimmy Morales, by and through undersigned counsel, and pursuant to Federal

  Rule of Civil Procedure 12(b)(6), files this motion to dismiss Count 2 of the Amended Complaint

  (ECF No. 1-2) and states as follows:

                                            INTRODUCTION

          In Count 2, Plaintiffs seek the imposition of a $5,000 fine against individual defendant,

  Jimmy Morales, the City Manager of the City of Miami Beach, because City officers/employees

  allegedly violated section 790.33, Florida Statutes, when they conducted an investigatory stop of

  Plaintiffs. Section 790.33 is a preemption statute that purports to reserve the regulation of

  firearms and ammunition to the state, subject to several exceptions. Plaintiffs’ claim must be

  dismissed because section 790.33 does not create a private right of action for the imposition of a

  fine against public officials.

                                            BACKGROUND

          On June 24, 2018, Miami Beach police officers temporarily detained the Individual

  Plaintiffs because they were openly displaying firearms on a popular, public pier. Amended



                                                  1
Case 1:19-cv-22303-KMW Document 9 Entered on FLSD Docket 06/26/2019 Page 2 of 6



  Complaint (“Compl.”)¶¶ 13, 25. After a reasonable investigation to confirm the Individual

  Plaintiffs were not violating Florida law, see id. ¶¶ 71–73, 75, 80, the Individual Plaintiffs were

  released without incident; they were not taken to jail or charged with any criminal offense.

         On March 27, 2019, the Individual Plaintiffs and Florida Carry (collectively, the

  “Plaintiffs”) filed this lawsuit against the City, the City Manager (Jimmy Morales), Chief Oates,

  and twelve police officers (“Officers”). 2

         However, the only claim raised against Morales is in Count 2, which states that Morales

  “is sued in his individual capacity, pursuant to Sec. 790.33, Fla. Stat.” for the actions of the

  Defendant Officers in making the investigatory stop and brief detention of the Plaintiffs. Compl.

  ¶ 141. Plaintiffs seek the imposition of a $5,000 fine against Morales, pursuant to Fla. Stat.

  section 790.33, as a penalty for the alleged actions of the City’s officers when they detained the

  Plaintiffs. Compl. at 27-28

         Plaintiffs’ claim against Morales cannot survive, however, because section 790.33 does

  not create a private right of action for the imposition of a fine against individual public officials.

                                      STANDARD OF REVIEW

         Pursuant to Rule 8(a), a complaint must include “a short and plain statement of the claim

  showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to

  dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

         On a motion to dismiss, this Court is not required to accept as true Plaintiff’s conclusions



  2
   On May 28, 2019, Plaintiffs amended their complaint to include the names of two (previously)
  unknown officers. On June 5, 2019, the case was timely removed to this Court with the consent
  of all served defendants. ECF No. 1.
                                                     2
Case 1:19-cv-22303-KMW Document 9 Entered on FLSD Docket 06/26/2019 Page 3 of 6



  of law. See Solis-Ramirez v. U.S. Dept. of Justice, 758 F.2d 1426, 1429 (11th Cir. 1985); Jewelry

  Repair Enterprises, Inc. v. Son Le Enterprises, Inc., 9:15-CV-81622-BB, 2016 WL 557057, at *2

  (S.D. Fla. Feb. 12, 2016). Issues of statutory interpretation are questions of law that the Court

  adjudicate as a matter of law. Solis-Ramirez, 758 F.2d at 1429.

                                                ARGUMENT

          Plaintiffs Cannot Sue Morales In His Individual Capacity Under Section 790.33
          Because Section 790.33 Does Not Create a Private Right of Action Against
          Individuals.

          In Count 2, the Complaint states that Morales “is sued in his individual capacity, pursuant

  to Sec. 790.33, Fla. Stat.” Compl. ¶ 141. Section 790.33 is a preemption statute governing the

  regulation of firearms and ammunition in Florida, and sets forth various penalties for its

  violation. § 790.33(1), (3), Fla. Stat. No provision in section 790.33 authorizes, however, a

  private lawsuit against an individual government employee to enforce its penalties and that is

  fatal to Plaintiffs’ claim against Morales.

          In Florida, “[i]t is axiomatic that whether a private right of action exists for a violation of

  a statute is a matter of legislative intent.” United Auto. Ins. Co. v. A 1st Choice Healthcare Sys.,

  21 So. 3d 124, 128 (Fla. 3d DCA 2009). “Absent a specific expression of such intent, a private

  right of action may not be implied.” Id.; see also Alexander v. Sandoval, 532 U.S. 275, 291

  (2001) (“Language in a regulation may invoke a private right of action that Congress through

  statutory text created, but it may not create a right that Congress has not.”); Villazon v.

  Prudential Health Care Plan, Inc., 843 So. 2d 842, 852 (Fla. 2003) (“Absent such expression of

  intent, a private right of action is not implied.”).

          Here, the only private right of action that exists for a violation of section 790.33 is found

  in section 790.33(3)(f). That provision creates a private right of action by any “person or an



                                                         3
Case 1:19-cv-22303-KMW Document 9 Entered on FLSD Docket 06/26/2019 Page 4 of 6



  organization whose membership is adversely affected by any ordinance, regulation, measure,

  directive, rule, enactment, order, or policy promulgated or caused to be enforced in violation of

  [section 790.33].” § 790.33(3)(f), Fla. Stat. However, that action can be filed only “against any

  county, agency, municipality, district, or other entity.” Id. Section 790.33(3)(f) does not

  authorize a suit against an “individual” or “person.”

         In Florida Carry, Inc. v. University of Florida, 180 So. 3d 137 (Fla. Dist. Ct. 2015)

  [“UF”], and Florida Carry, Inc. v. Thrasher, 248 So. 3d 253 (Fla. Dist. Ct. 2018), the First

  District Court of Appeal held, in decisions generally binding upon this Court, 4 that an

  individual—as contrasted with a government entity—may not be sued under section

  790.33(3)(f). In UF, the court read section 790.33(3)(f) in pari materia with the remainder of the

  statute to find that the Legislature must have deliberately excluded individuals from the reach of

  the suit for damages against government entities:

                 Had the Legislature wished to include the term “any person” as it
                 did in subsection (3)(a), it could have done so. Yet, instead of
                 using the same phrase “[a]ny person, county, agency, municipality,
                 district, or other entity,” it excluded “any person” and used
                 “county, agency, municipality, district, or other entity” in
                 subsection (3)(f). Courts are not at liberty to add words to statutes
                 that were not placed there by the Legislature.

  UF, 180 So. 3d at 150–51. In Thrasher, the court reaffirmed that holding and extended it to suits

  for declaratory and injunctive relief. Thrasher, 248 So. 3d at 260–61.

         In this case, Plaintiffs seek the imposition of a fine against Morales under section




  4
    “It is well settled that federal courts are bound by the interpretation of a state [law] by state
  courts.” Silverstein v. Gwinnett Hosp. Auth., 861 F.2d 1560, 1569 (11th Cir. 1988); see also
  Cotton States Mut. Ins. Co. v. Anderson, 749 F.2d 663, 667 (11th Cir. 1984) (“It is well-settled
  that ‘[s]tate courts have the right to construe their own statutes.’” (quoting Bank of Heflin v.
  Miles, 621 F.2d 108, 113 (5th Cir. 1980))).
                                                   4
Case 1:19-cv-22303-KMW Document 9 Entered on FLSD Docket 06/26/2019 Page 5 of 6



  790.33(3)(c). 5 That provision specifically authorizes a court to assess a civil fine if it determines

  that a violation of the preemption statute was knowing and willful. § 790.33(3)(c), Fla. Stat.

  However, unlike section 790.33(3)(f), section 790.33(3)(c) does not create a private right of

  action or otherwise express an intent to do so. See Weston v. Scott, No. 2018 CA 000699, at 3

  (Fla. 2d Cir. Ct. Oct. 18, 2018) (explaining that “private litigants cannot enforce the penalties in

  subsections (3)(c), (3)(d) and (3)(e) against individual governmental officials,” but various state

  officials can). 6 Indeed, if the Legislature intended for section 790.33(3)(c) to create a private

  right of action for the imposition of a fine, it would have said so, as it did in section 790.33(3)(f).

  Yet, it did not, and this Court should not infer that a private right of action under section

  790.33(3)(c) exists. See United Auto. Ins. Co., 21 So. 3d at 128. Thus, under clearly established

  Florida law, Morales may not be sued in his individual capacity for a violation of section 790.33,

  Florida Statutes.

                                            CONCLUSION

         Accordingly, Morales respectfully requests this Court to dismiss him as a party to this

  lawsuit, and to dismiss Count 2 with prejudice. See Patel v. Georgia Dept. BHDD, 485 Fed.

  Appx. 982, 982 (11th Cir. 2012) (“Futility justifies the denial of leave to amend where the

  complaint, as amended, would still be subject to dismissal.”).




  5
   Plaintiff Florida Carry was a party in both UF and Thrasher and, thus, is certainly aware that
  Morales cannot be sued under section 790.33(3)(f).
  6
   A copy of the state circuit court’s decision was submitted with Chief Oates’ Motion to Dismiss
  on similar grounds.


                                                    5
Case 1:19-cv-22303-KMW Document 9 Entered on FLSD Docket 06/26/2019 Page 6 of 6



                                    Respectfully submitted,

                                    RAUL J. AGUILA, CITY ATTORNEY
                                    CITY OF MIAMI BEACH
                                    1700 CONVENTION CENTER DR.
                                    LEGAL DEPT.-4TH FLOOR
                                    MIAMI BEACH, FLORIDA 33139
                                    TELEPHONE: (305) 673-7470
                                    FACSIMILE: (305) 673-7002

                                 By: /s/Robert F. Rosenwald, Jr.     _____
                                    ROBERT F. ROSENWALD, JR.
                                    First Assistant City Attorney
                                    robertrosenwald@miamibeachfl.gov
                                    Florida Bar No. 0190039
                                    MARK A. FISHMAN
                                    Senior Assistant City Attorney
                                    markfishman@miamibeachfl.gov
                                    Florida Bar No. 0567000




                                       6
